Citation Nr: 0740739	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-32 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  



FINDINGS OF FACT

The service-connected bilateral hearing loss currently is 
shown to be manifested by level I hearing acuity in the right 
ear and level I hearing acuity on the left.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss disability are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 
including Tables VI, VII and Diagnostic Code 6100 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of a higher initial rating for the service-connected 
bilateral hearing loss.  Prior to the August 2004 rating 
decision on appeal, the RO sent the veteran a notice letter 
in January 2004 that addressed the elements and evidence 
required to establish service connection, but not the 
elements and evidence required to establish entitlement to an 
increased rating.  

The RO did not send a follow-up letter with the criteria for 
increased rating; however, in the circumstances of this case, 
these errors do not require a remand because the errors "did 
not affect the essential fairness of the adjudication."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the veteran and his representative 
throughout the appeal reflect that the veteran understood all 
of the elements of VCAA notification.  Id.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2004 letter together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The January 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the August 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

The Board notes that the RO did not send the veteran a letter 
informing the veteran about the effective date that may be 
assigned; however, the Board's decision herein denies the 
claim for a compensable rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran had a VA audiological evaluation in October 2005.  
Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85 (2004).  

This results in a score, expressed as a Roman numeral, for 
each ear.  The Roman numeral scores for both ears are than 
charted in Table VII of 38 C.F.R. § 4.85 (2004), and the 
intersection of the scores provides the percentage of 
disability.  


Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed above.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

As noted, the veteran's hearing loss does not fit either of 
these situations, so his hearing loss is calculated under 
Tables VI and VII.  

In October 2005, the most recent VA audiological evaluation 
of record, the veteran's audiometer scores were as follows:  



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15
10
70
75
43
LEFT
N/A
10
20
75
80
46

Speech recognition scores were 98 percent for the right ear 
and 98 percent for the left ear.  

The examiner's impression was that the veteran had normal 
hearing thru 2000 Hertz dropping to become a severe 
sensorineural hearing loss thereafter, bilaterally.  

Applying the determinations of the December 2005 examination 
to Table VI, the veteran's right ear (puretone average 43 and 
speech discrimination 98 percent) is a Level I hearing loss.  

The veteran's left ear (puretone average 46 and speech 
discrimination 98 percent) is a Level I hearing loss.  When a 
Level I and Level I hearing loss is charted in Table VII, the 
result is a no percent rating.  

The Board accordingly finds that veteran is not entitled to 
an increased (compensable) rating for his service-connected 
bilateral hearing loss.  

The Board also notes that the veteran's representative states 
in his December 2006 brief that audiometric testing conducted 
in a sound-proof room is not adequate for rating purposes 
because it does not evaluate the effects of the veteran's 
bilateral defective hearing on his ability "to function 
under the ordinary conditions of daily life," and upon his 
ordinary activity.  Citing 38 C.F.R. § 4.10.  

However, the Board is bound by the applicable statutes and 
regulations, see 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.101(a) (2007), and the Court has 
specifically rejected the argument that VA's policy of 
conducting audiometry testing in a sound-controlled room is a 
plainly erroneous interpretation of, or is inconsistent with, 
VA's regulations.  See Martinak v. Nicholson, No. 05-1195, 
2007 WL 2389778 (Vet. App. Aug. 23, 2007), at 5.  

The Board notes that in exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).   The RO has considered the question 
of the veteran's entitlement to extraschedular rating (see 
the SSOC in February 2006), so the Board may consider the 
question without prejudice to the veteran.  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

The file does not show that the criteria for extraschedular 
rating applies to the service-connected bilateral hearing 
loss since there is no evidence that as a result of his 
service-connected bilateral hearing loss that the veteran had 
marked interference with employment or frequent periods of 
hospitalization.  

Based on the evidence, the Board finds that a compensable 
rating is not warranted under the criteria for bilateral 
hearing loss.  



ORDER

An increased, compensable evaluation for the service-
connected bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


